              Case 2:18-cv-00957 Document 1 Filed 10/15/18 Page 1 of 6



                             IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

                Plaintiff,

        v.                                                    Civ. No. 18-957

2005 HARLEY DAVIDSON ROAD KING FLHRSI
VIN:1HD1FYW155Y621095,

                Defendant-in-rem.


                   VERIFIED COMPLAINT FOR FORFEITURE IN REM

        Plaintiff, United States of America, brings this complaint in accordance with

Supplemental Rule G(2) of the Supplemental Rules for Certain Admiralty or Maritime Claims

and Asset Forfeiture Actions, and alleges as follows:

                                         NATURE OF THE ACTION

        1.      This is a civil action to forfeit and condemn to the use and benefit of the United

States of America property involved in violations of the Controlled Substances Act that is subject

to forfeiture pursuant to 21 U.S.C. § 881(a)(6).

                                           DEFENDANT IN REM

        2.      The defendant in rem consists of the following:

                    i. 2005 Harley Davidson Road King FLHRSI
                        VIN:1HD1FYW155Y621095,
        (hereafter referred to as “Defendant Conveyance”).

        3.      The Defendant Conveyance was seized by the Drug Enforcement Administration

on April 25, 2018, in the District of New Mexico.

        4.      The Defendant Conveyance is now, and during the pendency of this action will

be, in the jurisdiction of this Court.
                   Case 2:18-cv-00957 Document 1 Filed 10/15/18 Page 2 of 6



                                          JurusorcrroN aNo VnNur

        5.         The United States District Court for the District of New Mexico has subject

matter jurisdiction under 28 U.S.C. $$ 1345, 1355(a) and 1356.

       6.          Venue for this civil forfeiture action is proper in this district pursuant to 28 U.S.C.

$$ 1355 and 1395, as acts or omissions giving rise to the forfeiture took place in this district and

the property is found in this      district. Upon the filing of this complaint, the Defendant

Conveyance will be arrested by execution of a Warrant for Arrest In Rem in the District of New

Mexico.

                                                    Facrs

       7.          From approximately Apt',l2017 through April 2018 Agents conducted

surveillance of Jose Ignacio Caro and co-conspirators in a Drug Trafficking Organization (DTO).

Las Cruces (LCRO) Strike Force Group 1 and Homeland Security Investigation (HSI) began

investigating the DTO based in Las Cruces, NM and discovered that Jose Caro was a high level

cocaine dealer in the DTO. Caro collected kilogram quantities of cocaine and drug proceeds.

       8.          Caro did not have any legitimate income during the investigation.

       9.          On   April   18, 2018, Jose Ignacio Caro was indicted by a federal grand   jury on

multi-count charging him and others for drug-related and money laundering offenses.

       10.         On April 25,2018, DEA agents, United States Marshals (USMS), and Federal

Bureau of Investigations (FBD Agents executed the federal arrest warrant for CARO at 2210

Box St, Apt #3 in Las Cruces, New Mexico.

       1   I   .   On April 25, 2018, rn a post-Miranda statement, Caro informed agents that he

purchased all of his motorcycles with legitimate money. Agents told Caro that they knew he did

not have   a   job. Caro laughed and changed his story claiming the motorcycles were "a gift."
               Case 2:18-cv-00957 Document 1 Filed 10/15/18 Page 3 of 6



When Caro was asked why he did not put property in his own name, Caro confirmed that he did

not put anything in his own name, referring to vehicles and other property. Agents told Caro that

they retrieved kilogram packaging for cocaine from a trash pull at his residence and showed Caro

pictures. Caro stated, "You guys went through my trash?" Agents affirmed, and Caro stated,       "'I

usually never throw that shit in my own garbage," and "I messed up one time and put it in there."

         12.    Agents told Caro that they watched him conduct a cocaine transaction with

Eulalio Chavez at a restaurant. Agents then followed him to an apartment, where they had him

arrested for an outstanding warrant. Agents also told Caro that they recovered $1,400 of recorded

Official Advance Funds (OAF) used by an undercover DEA agent to purchase cocaine from

Chavez. Caro stated,   "It   was more than $1,400 that I had, it was more like $6,000." Caro then

asked   if the $1,400 of the money   was buy money, and agents told him that   it was. Caro then put

his head down and said, "Damn."

         13.    Caro subsequently gave written consent to search his storage unit located at 1608

El Paseo Road, Las Cruces, NM (Unit# l24l).

         14.    Agents seized the Defendant Conveyance which was parked at his storage unit,

under the theory ofproceeds.

         15.    Caro's main custorner, Chavez, and his cocaine source of supply, Fidel Gonzales,

were indicted on federal drug-related charges and were arrested on April 25,2078.

         16.    On May 08, 2018, Special Agents Joseph Montoya and Allan Russo interviewed

Thomas C. Sosa who was listed as the registered owner of the Defendant Conveyance. Sosa

stated that he sold the Defendant Conveyance to Caro last summer, July 2017, for $10,000.00

cash. Sosa stated that Caro made two separate payments of $7,000.00 and $3,000.00. Sosa could

not locate his bill of sale, but claimed Caro paid him in full. Sosa stated that he met Caro at his
                  Case 2:18-cv-00957 Document 1 Filed 10/15/18 Page 4 of 6



place of employment because Caro would routinely purchase tires/rims from his store for his

multiple vehicles. When asked if Sosa knew that Caro was in the drug trafficking business, Sosa

stated that he believed Caro was because, "you hear things."

        17.        Jose Ignacio Caro's criminal history includes the   following: a felony conviction

for Trafficking a controlled substance (multiple); Battery of a household member; Criminal

damage to property; Resisting, evading, or obstructing an Officer (multiple); Trafficking

methamphetamine; Aggravated fleeing a Law Enforcement Officer; Trafficking narcotics;

Trafficking   a   controlled substance within a school zone; and Possession of cocaine.

                                               Culrm Fon Rpr,rnr

        18.        The United States incorporates by reference the allegations in paragraphs   1



through 17 as though fully set forth.

        19.        Title 21, United States Code, Section 881(a)(6) subjects to forfeiture "[a]11

moneys, negotiable instruments, securities, or other things of value furnished or intended to be

furnished by any person in exchange for a controlled substance or listed chemical in violation      of

this subchapter, all proceeds traceable to such an exchange, and all moneys, negotiable

instruments, and securities used or intended to be used to facilitate any violation of this

subchapter."

       20.         Defendant Conveyance was furnished, or intended to be fumished, in exchange

for a controlled substance, or constitutes proceeds traceable to such an exchange, or was used or

intended to be used to facilitate a violation of the Controlled Substances Act and is thus subject

to forfeiture to the United States pursuant to 21 U.S.C. $ 881(a)(6).

       WHEREFORE: Plaintiff seeks arrest of Defendant Conveyance and forfeiture of same to

Plaintiff, determination of the validity and priority of claims of the Claimants and any Unknown
              Case 2:18-cv-00957 Document 1 Filed 10/15/18 Page 5 of 6



Claimants to the Defendant Conveyance, costs and expenses of seizure and of this proceeding,

and other proper relief.




                                                   Respectfully submitted,

                                                   JOHN C. ANDERSON
                                                   U


                                                            M.
                                                   Assistant U.S. Attorney
                                                                                 "d
                                                   200 N. Church Street
                                                   Las Cruces, NM 88001
                                                   (s7s) 522-2304
              Case 2:18-cv-00957 Document 1 Filed 10/15/18 Page 6 of 6



                                  28 U.S.C. $ 1746   Drcr.anlrroN


       I am a Special Agent with the Drug Enforcement Administration who has read the

contents of the Complaint for Forfeiture In Rem to which this Declaration is attached; and the

statements contained in the complaint are true to the best of my knowledge and belief.

       I declare under penalty of perjury and the laws of the United States of America that this

Declaration is true and correct, except as to matters stated on information and belief, and as to

those matters I believe them to be true.



       Dated:   /0   -t /-   tX
                                              Joseph D.         Special Agent
                                              Drug Enforcement Admini stration
                        JS44       (Rev.   r2lr2)Case 2:18-cv-00957                                                Document
                                                                                                                      clvll 1-1 Filed 10/15/18
                                                                                                                             covER     SHEET Page 1 of 1
                        The JS 44  civil cover sheet and the information contained herein neither replace nor supplement the filing and service ofpleadings or other papers                                                                   as
                        requiredbylaw, exce-ptasprovidedbylocalrulesofcourt. Thisform,approvedbyth'eJudicialConfere"nceoftheUniteilStateiinSeptembeilgT4,is
                        required for the use of the Cierk of Court for the purpose of initiating the civil docket sheet. (sEE INSTRUCTI)NS oN NEXT zAGE oF rfuts F?RM.)

    I. (a) PLAINTIFFS                                                                                                                            DEFENDANTS
                                                                                                                                                     2OO5 HARLEY DAVIDSoN RoAD KING                              FLHRSI
        United States of America                                                                                                                     VIN: I HD I FYWl 55Y62 1095

          (b)    County ofResidence ofFirst Listed Plaintiff                                                                                             County of Residence of First Listed Defendant
                                    (EXCEPT AI U.S. PLAINTIFF                          CASES)                                                                                             (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                                                         NOTE:    IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                                                  THE TRACT OF LAND INVOLVED.

        (C)      Attorneys (Firn Name, Address, and                Telephone Number)                                                                 Attorneys (lf Knom)

    II.     BASIS OF JURISDICTION                                   6,1,.e an   "x" inone            Box   onty)                  III. CITIZENSHIP                     OF PRINCIPAL PARTIES                                      gta,e nn "X" in one Boxfor plaintr
                                                                                                                                                            Only)
                                                                                                                                               (For Diversilt Crees                   and One Boxfor Defendant)
E t            U.S.Govemment                             ! 3    Fedeml Questiotr                                                                              PTF DEF                               PTF DEF
                Plaintiff                                         A.S. Government Not a Party)                                           CitizenofThisState   !l  trl IncorpomtedorPrincipalPlace !4          !4
                                                                                                                                                                                                            ofBusiness In This State

    E   2      U.S. Govemment                            ! 4    Diversity                                                                Citizen ofAnother       State         a   2          tr   2   IncorpomtedandPrincipalPlace                        n5    tr5
                Defendant                                        (Indicate Cilizewhip of Parties in ltem                ilI)                                                                                ofBusiness In Another State

                                                                                                                                         Citizen or Subject ofa                U3             !3       ForeignNation                                       tr6   tr6
                                                                                                                                              Foreign Country



                                                                                     'I'(        TS                                                                                           BANKRIJPTCY
I       I 10   Insurance                                  Pf,RSONAL INJURY                            PERSONALINJURY                X      625 Drug Related Seizure            E       422 Appeal23 USC 158                      n   375 False Claim Act
[       120 Marine                                   [   310 Airplane                            !    365 Pesonal Injury -                  ofProperty2l USC 881               E       423 Withdmwal                             E 400   State Reapportioment
!       130 Miller Act                               D 315 Airplane Product                               Product Liability                                                                28 USC 157                            [   410 Antitrust
[       140 Negotiable        Instrumnt                     Liability                            E 367 Health Care/                      690 Other
                                                                                                                                                                                                                                 O 430 Banks and Banking
!       150 Recovery ofOverpayment                   E 320 Assault, Libel &                           Phamceutical                                                                                                               E 450 Commerce
               & Enforcement of Judgment                       Slander                                     Penonal Injury
                                                                                                                                                                                                                                 E 460 Deportation
E l5l MedicareAct                                    E 330 Federal Employen'                               Product Liability                                                   !       820 Copyrights                            E 470 Racketeer Influenced and
D       152 Recovery ofDefaulted                           Liability                             D 368 Asbestos Pemonal                                                        !       830 Patent                                      Compt Organizations
               Student Loans                         [   340 Marine                                    Injury Product                                                          [       840 Trademark                             E 480 Consumer Credit
               (Excludes Veterans)                   !   345 Marine Product                                 Liability                                                                                                            ! 490 Cable/Sat TV
E       153 Recoveryof Overpayment                             Liability                          PERSONAL PROPERTY                                  LABOR
                                                                                                                                    Ll    710 Fair Labor Standards             tr       861    HrA(l395ff)                       n 850 Securities/Commodities/
               ofVeteran's Benefits                  D 350 Motor Vehicle                         E 370 other FBud                                                                                                                         Exchange
E       160 Stockholders' Suits                      ! 355 Motor Vehicle                         D 371 Truth in Lending
                                                                                                                                              Act                              !        862 Black Lung (923)
                                                                                                                                    E                                                                                            E   890 Other Statutory Actions
D l90OtherContract                                             Product Liability                 ! 380 Other Penonal                      720 Labor/Management                 !        863    DIwC/DIww        (a05(g))
                                                                                                                                                                                                                                 !   891 AgriculturalActs
[       195 Contmct Product          Liability       [   360 Other Pesonal                                 Property Damge
                                                                                                                                              Relations                        E        864 SSID TitIE XVI
                                                                                                                                                                                                                                 [
                                                                                                                                    E 740 Railway Labor Act                    tr       86s RSI (aOs(g))
                                                                                                                                                                                                                                     893 Enviromental Maftem
E       196 Franchise                                          Injury                            E 385 Property Damge                                                                                                            !   895 Freedom oflnformation
                                                                                                                                    ! z5l namily and Medical
                                                     I j62 Penonal Injury                             Product Liability
                                                                                                                                              Leave Act                                                                                   Act
                                                               Medical Malpmctice                                                                                                                                                !   896 Arbitration
                                                 I       CIVIL RIGHTS
                                                                                                                                    !      790 Other Labor Litigation
                                                                                                                                    [     791 Employee Retirement
                                                                                                                                                                                                                                 !   899 Administrative Procedue
!    210 Land Condemation                            E 440 Other Civil Rights                        Habeas Corpus:
                                                                                                                                             Income Secuity Act
                                                                                                                                                                               E        870 Taxes (U.S.                                 Act/Review or Appeal of
[    220 Foreclosue                                  !,141 Voting                            E 463 Alien Detainee                                                                             Plaintiffor                                Agency Decision
E 230 Rent            L€ase   &   Ejectment          E   .142 Employnrent                    E 510 Motions to Vacate                                                                          Defendant)                         E 950 Constitutionality of
[    240 Torts to Land                               !   zK3 Housing/                                      Sentence                                                            E        871   IRS      Third Party                        State Statutes
!    245 Tort Product Liability                                Accomdations                  !       530 General                                                                           26USC7609
                                                                                                                                             .IMMIGRATION
!    290 All Other Real Property                     !   445 Anrer. w/Disabilities -         E       535 Death Penalty
                                                                                                                                    ll   462 Naturalization Application
                                                             Employment                              Other:                         !     465 Other Imigration
                                                     !   446 Amr. w/Disabilities -           !       540 Mandamus & Other
                                                                                                                                             Actions
                                                             Other                           n       550 Civil Rights
                                                     E 448 Education                         [       555 Prison Condition
                                                                                             n       560 Civil Detainee -
                                                                                                         Conditions of

                       IV. NATURE OF SUIT (Ptace an "X" in one Box onty)
                       V. ORIGIN (Pktce an "X" in One Box Onty)
El l Original E2                              Removedfiom                    ! 3            Remanded from                      ! 4 Reinstated        or      ! 5 Transferred           from            tr 6   Multidistrict
     Proceeding                               State Court                                   Appellate Court                         Reopened                       Another District                           Litigation
                                                                                                                                                                   (specify)
                                                          Cite the U.S. Clvrl Statuteunderwhlchyou are tihng(Donotcite jurisdiclionalstatr,tesunlessdiversity)'.
                                                          2l U.S.C. $ 881(a)(a) and 2l U.S.C. g 881(a)(6)
VI.         CAUSE OF ACTION


VII.           REQUESTED IN                               !     CHECK IF THIS IS A CLASS ACTION                                          DEMAND$                                                   CHECK YES only if demanded in complaint:


     COMPI,AINT:                                                 UNDER RULE 23, F.R.Cv.P.                                                                                                          .IIiRY DEMAND:            I        Yes if         No
vrrl. RELATED CASE(S)                                          (See instructions):
      IF ANY                                                                                JUDGE Rol:er t C- Elra-ck                                                              DOCKETNUMBER                        clR r a-                    2_5     1RI3
DATE                                                                                                       SIGNATURE oF ATToRNEY oF              RE      coP.D
                                                                                                                                                                 @                                                   --f--
    t0ltsl2018                                                                                       FOR OFFICE USE ONLY
     RECEIPT#                                 AMOUNT                                                    APPLYING IFP                                             JUDGE                                        MAG. JUDGE
                                                                                                                                                     -
